           Case 3:21-cv-00270-LRH-WGC Document 16 Filed 09/09/21 Page 1 of 2




     Mark Mausert
 1
     NV Bar No. 2398
 2   729 Evans Avenue
     Reno, NV 89512
 3   (775) 786-5477
     Fax (775) 786-9658
 4   mark@markmausertlaw.com
     Attorney for Plaintiff
 5

 6                             IN THE UNITED STATES DISTRICT COURT
 7                                 IN AND FOR THE DISTRICT OF NEVADA
 8

 9   SUSANA UPTON,                                      Case No.: 3:21-cv-00270-LRH-WGC
10                    Plaintiff,
11       vs.                                            STIPULATION AND ORDER TO
                                                        ALLOW PLAINTIFF TO FILE A
12
                                                        SECOND AMENDED COMPLAINT
13
     RESOLUTE CAPITAL PARTNERS
     LTD.,
14
                      Defendant.
15

16
               IT IS HEREBY STIPULATED by and between Plaintiff SUSANA UPTON (“Plaintiff”),
17

18   through her counsel, Mark Mausert, and Defendant RESOLUTE CAPITAL PARTNERS, LTD.

19   (“Defendant”), through its counsel Simons Hall & Johnston PC, as follows:

20      1. Plaintiff’s First Amended Complaint was filed on July 16, 2021. Defendant filed its Motion
21
               to Dismiss First Amended Complaint on August 23, 2021. Plaintiff filed her Opposition to
22
               Defendant’s Motion to Dismiss on September 2, 2021. On September 2, 2021, the parties
23
               were notified of the Defendant’s correct name, RCP-LTD, LLC.
24
        2. The parties agree that Plaintiff shall be permitted to file a Second Amended Complaint
25

26             within 7 days of this filing for the limited purpose of changing the name to the proper

27

28
           Case 3:21-cv-00270-LRH-WGC Document 16 Filed 09/09/21 Page 2 of 2




            Defendant, RCP-LTD, LLC. Because the Plaintiff will only be changing the name of the
 1

 2          Defendant, the Parties agree that briefing should continue on the pending Motion to

 3          Dismiss.

 4      3. This Stipulation is made in good faith and not for the purpose of delay.
 5

 6
     DATED this 9th day of September, 2021.             DATED this 9th day of September, 2021.
 7   LAW OFFICE OF MARK MAUSERT                         SIMONS HALL & JOHNSTON PC

 8    /s/ Mark Mausert                                  /s/ Jonathan McGuire__________________
     Mark Mausert                                       Anthony Hall
 9
     729 Evans Avenue                                   Jonathan McGuire
10   Reno, Nevada 89512                                 6490 S. McCarran Blvd., Suite F-46
                                                        Reno, Nevada 89509
11   Attorney for Plaintiff
                                                        Attorneys for Defendant
12

13

14

15

16                                               ORDER
17
                                                 IT IS SO ORDERED:
18

19
                                                 _________________________________
20
                                                 UNITED STATES MAGISTRATE JUDGE
21
                                                          September 9, 2021
                                                 DATED: ____________________
22

23

24

25

26
                                                    2
27

28
